On Motion for Rehearing.
PER CURIAM.
We have given attentive examination to the appellees’ motipn and brief for rehearing. Stress is laid by the appellees upon the recent decision of the Supreme Court in Bailey, Trustee, v. Baker Ice Machine Company, 239 U. S. 268, 36 Sup. Ct. 50, 60 L. Ed. 275. But the facts of that case are very different from those here involved. The statement by Justice Van Devanter shows that *519by a contract in writing it was there stipulated that the title to the machine installed should he and remain in the Baker Company until full payment of the purchase price; that the machine should he kept insured for the benefit of the Baker Company; that if default was made in the payment of the purchase price the Baker Company should have the right to resume possession and take the machine away; and that the Baker Company should have a right to file a mechanic’s lien for materials and labor furnished under the contract. The court held that the title to the property was retained in the vendor and that the contract had been rightly held to be one of conditional sale. Much closer to the present case are National City Bank v. Hotchkiss, 231 U. S. 50, 34 Sup. Ct. 20, 58 L. Ed. 715, and Mechanics’ Bank v. Ernst, 231 U. S. 60, 34 Sup. Ct. 22, 58 L. Ed. 121, where the opinions and decisions appear to us to he in direct accord with our decision herein.
Motion for rehearing is denied.